Citation Nr: 1310821	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  11-00 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for the purpose of establishing entitlement to (VA) death benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran served in the United States Army from September 1986 to January 1987, from December 1990 to October 1991, and from February 2003 to April 2004.  He passed away in July 2009.  At the time of his death, he was in receipt of VA benefits.  The appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a February 2010 letter decision of the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana, which determined that the appellant was not entitled to recognition as the Veteran's surviving spouse for purposes of receiving VA death benefits.  



FINDINGS OF FACTS

1.  The Veteran and the appellant were married in Shreveport, Louisiana, on August [redacted], 2008.

2.  The Veteran died on July [redacted], 2009-six days before the couple's one year marriage anniversary.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving spouse of the Veteran for purposes of VA death benefits have not been met.  38 U.S.C.A. §§ 103, 5124 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.204, 3.205 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); Pub. L. 112-154, §§ 504(a)(1)-(2), 505(a)-(b) (Aug. 6, 2012) (to be codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A(b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).   

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  The RO provided notice in October 2009 which satisfied the above requirements.  She was provided with additional notice in May 2010 concerning how to show evidence of marriage.  The claim was thereafter readjudicated by way of an October 2010 statement of the case. 

However, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The appellant was sufficiently informed in the above-referenced notices of what types of evidence would substantiate that she was a surviving spouse who was married to a veteran for the requisite period of time prior to his death.  To the extent that other requirements set forth in Dingess were not met, the Board finds that the error is not prejudicial as the appeal is being denied. 

There is no indication of any outstanding evidence that could substantiate entitlement to the benefits sought.  The issue is legal in nature, and a medical examination or opinion could not serve to substantiate the claim.  As such, an examination or medical opinion is not necessary.

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  

At the appellant's hearing the issues were identified and there was a discussion of the impediments to recognition of the appellant as the surviving spouse and of evidence that could substantiate entitlement to recognition.  There was a discussion of possible evidence that could substantiate the claims.  Questioning at the hearing resulted in the remand for examinations and efforts to obtain additional records.  The Bryant requirements were thereby complied with.

In August 2008, the Veteran was awarded a 50 percent disability rating for posttraumatic stress disorder (PTSD).  The record reflects that the Veteran had previously been service-connected for patellofemoral pain syndrome with arthritis of the right knee, and had been assigned a 10 percent rating.  After service connection was granted for PTSD, the Veteran's combined rating was 60 percent.  When the Veteran was notified of that action, the RO noted that it would be paying benefits to him as a "single veteran with no dependents."  

Two months later, in October 2008, the Veteran sought to include the appellant and his step-daughter as dependents.  To support his claim, the Veteran submitted a copy of his marriage license along with other required documents.  The Board would note that prior to this submission, the Veteran had held himself out to be single.  VA psychiatric examination reports from August 2006 and January 2008 indicated that the Veteran was single.  The January 2008 report notes that the Veteran was "dating" but there is no indication in the records that he was participating in a common-law marriage type of relationship with anyone, including the appellant.  In December 2008, the RO informed the Veteran that it had modified his records and that he would be paid VA compensation benefits as a "veteran with 3 dependents."  

A further review of the records submitted by the Veteran (and subsequently the appellant) show that he and the appellant were married on August [redacted], 2008, in Shreveport, Louisiana.  

Less than one year later, on July [redacted], 2009, the Veteran was senselessly murdered in a parking lot while sitting in his vehicle.  This was six days prior to the Veteran's and appellant's one year anniversary of marriage.  The record indicates that the cause of the Veteran's death was determined to be a homicide by multiple gunshot wounds.  The Certificate of Death further shows that the Veteran's residence was the state of Louisiana; the couple's address was shown as being in Shreveport, Louisiana.  Following her husband's death, the appellant submitted a claim for VA compensation benefits.  Upon reviewing the evidence, the RO determined that the appellant was not eligible to receive any type of DIC benefits because she and her veteran husband had not been married for a period of one year.  

The appellant then submitted two letters from friends of the appellant and her husband.  In those letters, the friends stated that they had known both parties via their work and that they had lived together as a couple since some time in 2006 at the appellant's residence in Shreveport.  The appellant also submitted a form showing that the appellant and the Veteran were listed on joint bank accounts at a local bank.  The date that access was granted to both parties was listed as November 15, 2007.  However, that same form lists the appellant via her maiden name and not her married name.  

Following a review of the appellant's claim and the documents that were provided to the RO, the RO notified appellant that it could not grant her benefits because she was not married to the Veteran for a period of one year or more.  The RO noted that VA laws and regulations required the marriage to be for at least one year and that since she was not legally married for that period of time, benefits could not be granted.  The appellant has since appealed. 

The appellant and her representative have argued that the appellant and the Veteran held themselves out as a couple prior to August [redacted], 2008, as a married couple, and that in essence, she and the Veteran were involved in a common-law marriage prior to the date of their official marriage.  

Common-law marriage is not recognized in the state of Louisiana, the location of the marriage in August of 2008.  In re Kinkade, 707 F.3d 546, 549 (5th Cir. 2013); see Schwegmann v. Schwegmann, 441 So.2d 316 (La.App. 5 Cir.1983).

A surviving spouse for VA purposes is defined as a person of the opposite sex whose marriage to the service member meets the requirements of 38 C.F.R. § 3.1(j) (2012) and who was the spouse of the service member at the time of the service member's death; and (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (2) has not remarried or has not since the death of the veteran lived with another person of the opposite sex and held himself/herself out openly to the public to be the spouse of such other person.  38 C.F.R. §§ 3.50(b), 3.53 (2012).  

A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances.  38 C.F.R. § 3.54 (2012).  However, the surviving spouse must be married to the service member for a period of one year or more prior to the service member's death.  See 38 C.F.R. § 3.54(a)(1), (b)(2), and (c)(1)(ii) (2012). 

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2012).  According to Black's Law Dictionary, a "common law marriage" is defined as a marriage not solemnized in the ordinary way (i.e. non-ceremonial) but created by an agreement to marry, followed by cohabitation, a consummated agreement to marry, marriage contract, per verba de praesenti, followed by cohabitation.  Such a marriage requires a positive mutual agreement, permanent and exclusive of all others, to enter into a marriage relationship, cohabitation sufficient to warrant fulfillment of necessary relationship of man and wife, and an assumption of marital duties and obligations.  Id. at 144-45 (5th abridged ed. 1983). 

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant.  38 U.S.C.A. § 5124(a), (b) (West 2002); 38 C.F.R. § 3.204(a)(1) (2012).  VA shall require corroborating evidence to verify a marriage where:  the claimant does not reside within a state; the claimant's statement on its face raises a question of its validity; the claimant's statement conflicts with other evidence of record; or, there is a reasonable indication, in the claimant's statement or otherwise, of fraud or misrepresentation of the relationship in question.  38 U.S.C.A. § 5124(c) (West 2002); 38 C.F.R. § 3.204(a)(2) (2012).  Failure to furnish the higher class of evidence, however, does not preclude the acceptance of a lower class if the evidence furnished is sufficient to prove the point involved.  38 C.F.R. § 3.204(b) (2012). 

Marriage is established by one of the following types of evidence (in the order of preference): 

1) Copy or abstract of the public record of marriage, or a copy of the church record of marriage, containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record; 

2) Official report from service department as to marriage which occurred while the service member was in service; 

3) The affidavit of the clergyman or magistrate who officiated; 

4) The original certificate of marriage, if the VA is satisfied that it is genuine and free from alteration; 

5) The affidavits or certified statements of two or more eyewitnesses to the ceremony; 

6) In jurisdictions where marriages other than by ceremony are recognized the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived; or, 

7) Any other secondary evidence which reasonably supports a belief by the adjudicating activity that a valid marriage actually occurred. 
38 C.F.R. § 3.205(a) (2012). 

In the absence of conflicting information, proof of marriage which meets the requirements of 38 C.F.R. § 3.205(a) (2012) together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  Where necessary to a determination because of conflicting information or protest by a party having an interest therein, proof of termination of a prior marriage will be shown by proof of death, or a certified copy or a certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.206(b) (2012). 

In the current case, the appellant has insinuated that she and the Veteran were "married" or in a common law marriage from sometime in 2006 to August 2008 when they formalized their marriage.  She has essentially acknowledged; however, that she was aware she was not legally married to the Veteran for a period of one year as is required by VA statute.  

Nevertheless, she contends that both the Veteran and she held themselves out to others as a couple, they were exclusive in their relationship to one another, it was a permanent relationship, and they cohabitated with each other.  The record does not contradict the appellant's contentions.

Yet, as previously pointed out, the state of Louisiana does not recognize common law marriages.  Nevertheless, the appellant may argue that her relationship with the Veteran should be recognized by VA as a deemed valid marriage under the provisions of 38 U.S.C.A. § 103(a) (West 2002) and 38 C.F.R. § 3.52 (2012).  

VA General Counsel has held that where an appellant entered into common law marriage without knowledge that such marriage was not recognized by the jurisdiction in which it took place, the legal impediment would not necessarily bar recognition of the marriage for VA purposes.  VAOPGCPREC 58-91 (June 17, 1991).  However, the evidence shows that there was never an intention on the Veteran's part to be "legally" married until such a marriage occurred on August [redacted], 2008.  While the appellant has offered testimony and other evidence that she was in a long term loving relationship with the Veteran and that others considered them a couple; she has not reported that she believed she was in a valid common-law marriage.  In here notice of disagreement she noted that she and the Veteran had been together for five years, but had not been married for a year prior to his death.  In a statement dated in June 2010, she acknowledged that she married the Veteran on August [redacted], 2008.  

The Veteran did not consider himself to be in any type of common-law marriage prior to August [redacted], 2008; as shown by the fact that he did not seek to include the appellant as a dependent with respect to VA compensation benefits until after the August [redacted], 2008, marriage.  His statements to VA examiners during the time before the legal marriage but while he was in a relationship with the appellant show that he believed he was single.  There is no contemporaneous evidence that the appellant believed she was married to the Veteran prior to August [redacted], 2008.  

Thus, the evidence is against finding a deemed valid common-law type marriage.  In addition, she has not asserted that she was unaware that Louisiana did not recognize common law marriage.  

The Board finds that the contemporaneous evidence and subsequent lay statements are against a finding that the appellant and the Veteran were married for the period required by law prior to the Veteran's death.  As far as the statement provided by the appellant's friends, these show there recognition that the appellant and the Veteran were a couple, but not that they were considered to have been married.  Indeed, one acquaintance reported knowledge that the appellant and Veteran lived together, they were married on August [redacted], 2008.  

Based on the above analysis, the Board finds that the preponderance of the evidence is against a finding that the appellant was the Veteran's surviving spouse for VA purposes.  

The Board is sympathetic to the appellant's situation and her tragic loss, but is constrained by applicable law and regulations to deny the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appellant's claim is denied. 


ORDER

Entitlement of the appellant to recognition as the Veteran's surviving spouse for purposes of entitlement to VA benefits is denied. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


